 iIn the Matter of BURLINGTON MILLS CORPORATIONandTEXTILE WORKERSUNION OF AMERICA, LOCAL UNION No. 260, C. I. O.Case No. R-5617 (5-R-1.07)THIRDSUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 8, 1944On August 18, 1943, pursuant to the Decision and Direction of Elec-tion issued by the Board on July 29, 1943,1 an election by secret bal-lot was conducted under the direction and supervision of the RegionalDirector for the Fifth Region (Baltimore, Maryland).On Septem-ber 7, 1943, the Regional Director,, acting pursuant to Article III, Sec-tion 10, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties hisElection Report wherein he found that Textile Workers Union ofAmerica, Local Union No. 260, C. I. 0., herein called the TextileWorkers, had been designated and selected by a majority of the em-ployees in the bargaining unit found appropriate in the Decision andDirection of Election, and recommended that the Board so certify.On September 18, 1943, the Company filed Objections to the Elec-tion Report, -wherein it objectedinter aliathat the recommendationof the Regional Director that the ballots of 20 persons challengedby the Textile Workers be not counted was improper and said ballotsshould be counted; that the Regional Director should have foundinvalid the ballots of 2 voters challenged by the Company and shouldhave recommended affirmatively that they be not counted; and that of7 ballots which had been declared void and not counted, 5 were law-ful and proper and clearly indicated the intent of the voters to vote"No."Thereafter the Regional Director issued a Report on Objec-tions, and on November 9, 1943, the Board having considered theElection Report, Objections, and Report on Objections, and havingfound that only those objections relating to the,20 voters challengedby the Textile Workers and the 2 voters challenged by the'Company,151 N L.It.B. 849.56 N. L. R. B., No.-74.e365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDraised substantial and material issues with respect to the conduct ofthe election, directed'that a hearing be held for the purpose of obtain-ing evidence relating to the 20 voters challenged by the TextileWorkers.Pursuant to notice a hearing was held on November 30, December1,and 2, 1943, at Burlington, North Carolina, before William F.Guffy, Jr., Trial Examiner.. On February 16, 1944, the Board issueda Supplemental Decision and' Direction 2 wherein the Board foundthat each of the 20 voters whose ballots were challenged by the TextileWorkers was eligible to vote in the election, and directed the RegionalDirector to open and count such ballots and to prepare a Supple-mental Election Report.Pursuant to said Direction, on February26, 1944, the Regional Director issued and duly served upon the partieshis Supplemental Election Report, wherein he reported that the above-mentioned 20 challenged ballots had been opened and counted, andthat of said ballots 19 were valid votes, of which 2 were for the TextileWorkers and 17 against, and 1 ballot was void.The Supplemental Report further shows as to the balloting andits results, revised to include, the count of said 20 challenged ballots,that of approximately 699 eligible voters, 621 cast valid votes, ofwhich 311 were for the Textile Workers and 310 against; there re-mained 2 unopened challenged ballots, and 8 were void. - The RegionalDirector further reported that charges which had been filed by theTextileWorkers, relating to the termination of employment of the 2persons whose ballots, were challenged by the Company, had beenwithdrawn; 3 and recommended that the Board sustain the Company'schallenges of said ballots, and find that the Textile Workers has beendesignated and selected, by a majority of the employees in the unitfound to be appropriate.On March' 2, 1944, the Company filed Objections to the Supple-mental Election Report and to the Supplemental Decision and Direc-tion of the Board, wherein it objected, in substance, to the affirmationby the Board of a ruling of the Trial Examiner, made at the hearingon objections above-mentioned, denying a motion of the Company torequire the Regional Director to, produce for inspection five ballotswhich had been declared to be void because signed or ambiguous.Thereafter the Regional Director issued a Report on said Objections,and the Company filed Exceptions to the Report.On March 24,1944,the Board, having considered said Objections, Report on Objections,and Exceptions, issued a Second Supplemental ,Decision and Orderto Show,Cause, wherein it withdrew its previous ruling-and reversed2 54 N. L. R B. 1409-8 In view of the pendency of the above-mentioned charges the Board did not direct a bear-ing with respect to such challenges, and the eligibility of these 2 voters challenged by theCompany has not heretofore been determined by the Board.- BURLINGTON MILLS CORPORATION367the ruling of the Trial Examiner denying the motion of the Com-pany to produce for inspection the five ballots declared to be voidbecause signed or ambiguous; made said ballots a part of the recordof the hearing on objections as Board's Exhibit No. 2, available to allparties for inspection, and ordered that all parties show cause inwriting why the Board should not aflirin the finding of the Regional,Director as to said five ballots and declare the same to be void.On April 5, 1944, the Company filed a Response to Order to ShowCause, and a brief in support thereof.'On the same date the TextileWorkers.also filed a reply to the Order'to Show Cause, and a petitionfor reconsideration wherein it requested that the Board reconsiderits ruling with respect to eligibility to vote in the election, of 8 of the20 'voters challenged by the Textile Workers ,4 and their ballots bedeclared void, or, in the alternative, for oral argument before theBoard on said Petition.We have considered the response and briefof the Company, and, the reply and,petition for reconsideration filedby the Textile Workers.The Textile Workers' petition, for recon-sideration and request for oral argument are hereby denied.We shallproceed to discussion of the issues raised by the Company's responseand the Textile Workers' reply to the Order to Show Cause.The signed ballotsEach of four of, the five ballots here in issue bears a signature,apparently that of the voter, upon its face.The Company, havingnow had- opportunity to inspect these ballots, contends that sincethe ballots are otherwise regularly marked and the intent of the voterin each instance appears to be clear, these ballots should be counted.5The Company concedes that it was stated in the election notice thatthe election would be by secret ballot, and that the words "This is asecret ballot and must not be signed" appeared on the face of theofficial ballots, but avers that the presence of a signature on each ofthese ballots is merely a technical defect such as not to invalidate theballot; that the Board is without authority to declare such ballots in-valid where,the intent 'of the voter is clear; and that, regardless ofwhether the Board is so authorized, in the absence of an officiallypromulgated and published rule in regard thereto, the law of theState in which the election was held should be followed.6We findno merit in these contentions.The National Labor Relations ActAs above set forth, the Board, in its first Supplemental Decision, found that each of the20 voters whose ballots were challenged by the Textile workers was eligible to vote in theelection, and these ballots have been opened and counted and the results tabulated.5One of said ballots being for,the Textile workers, and three against9The Company cites the pertinent statute of the State of North Carolina and avers thatit is the uniform practice in that State not to invalidate ballots because of signatures orfidentifying masks. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorizes; and the Rules and Regulations of 'the Board provide," forthe taking ofa secretballot.To permit the counting of ballots which,regardless of the specific instructions appearing thereon, neverthelessare signed or contain markings clearly identifying the voter, clearlywould open the door to the exertion of influence such as to prevent theexercise of the voters' free choice.We find, therefore, that the foursigned ballots are void and shall direct that they be not counted.The ballot ambiguously markedUpon the face of this ballot appears the word "union" writtenacross the "No" square; the words "no union" are written on the backof the ballot.The Company contends that this ballot evinces a clearintent to vote against the Textile Workers, and cites our previous de-cisions in theGarod' RadioandVan Raaltecases 9 wherein we foundballots which were marked in a manner other than by use of the con-ventional."x," nevertheless to clearly indicate the intent of the voter.In those cases, however, the writing or marking was in each instanceclearly consistent with the choice indicated by the square in which itwas placed. In the instant case the marking used apparently indi-cates a choice at variance with the square in which it appears and thus,on its face, the ballot is clearly ambiguous.We therefore find thisballot to be void and shall direct that it be not counted.There remains for our consideration the ballots of the two voterswho were challenged by the Company 10 In view of the recommen-dation of the Regional Director, contained in his Supplemental'Election Report herein above set forth, and no objections to suchrecommendation having been filed by the parties, we shall sustainthe' Company's challenges.We therefore find,that said voters werenot eligible to vote in the election and direct that their ballots be notcounted.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of National .Labor Relations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIEDthat TextileWorkers Union of America,Local Union No. 260, C. I. 0., has been designated and selected by a''National Labor Relations Act, 49 Stat. 449, Section 9 (c).8National Labor Relations Board Rules and Regulations-Series 2, as amended, ArticleIII, Sections 9 and 10,in effect at the time of the election herein. These have since beensuperseded by similar provisions in Rules and Regulations-Series 3, in effect at the presenttime.9Matter of GarodRadioCorporation,32 N. L.R B 1010;Matter of Van Raalte Company,Inc.,49 N. L. R. B. 985.10 See footnote 3,supra,and text to which it refers. BURLINGTON' MILLS CORPORATION369majority of all production and maintenance employees of BurlingtonMills Corporation, in Plants 1, 3, and 4, of its Piedmont HeightsDivision, Burlington, North Carolina, excluding watchmen, officeand plant-clerical employees, employees employed 'in the reed shop,fur shop, yarn dyeing plant, sewing room, trucking or transportationdepartment, cloth finishing department, commissary, machine shop,pipe shop; warehouses, garage, size plant,' boiler room, all supervisory'employees of the grade of second hands and above, and any othersupervisory employees with authority to hire,_ promote, discharge,discipline, "or otherwise effect' changes in the status of employees, oreffectively recommend such action,- as their representative for thepurposes of collective, bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditionsofemployment.587784-45-vol 56--25